DETAILED ACTION
The following Office Action is in response to the Amendment filed on September 9, 2021.  Claims 1-8, 12, 13, and 21-31 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Concerning the “Allowable Subject Matter” section on page 6 of the Applicant’s Response filed on September 9, 2021, upon further search and consideration, it has been found that the subject matter previously indicated as allowable in claim 11 may be rejected by the prior art.  Therefore, the subject matter is no longer considered allowable, and a second-action Non-Final Rejection has been made.
Concerning the “Claim Rejections Under 35 USC § 103(a) section on pages 6-7 of the Applicant’s Response filed on September 9, 2021, the applicant’s arguments have been fully considered, but they are moot in view of the new ground(s) of rejection.

Claim Objections
Claim 23 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 22. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zubiate (US 2011/0184241, hereinafter Zubiate).
Concerning claim 21, the Zubiate et al. prior art reference teaches a robotically controlled system (Figure 1; 10) that may be used in a variety of surgical procedures ([¶ 0019]), which may include a procedure for removing a clot from a patient, comprising: an instrument system including a first elongate member (Figure 3; 14) and a second elongate member (Figure 1; 12) positioned coaxially with the first elongate member (Figure 2; 12, 14), the first and second elongate members each having at least one articulation cable ([¶ 0023]), the first elongate member capable of being articulated independently from the second elongate member ([¶ 0022]), wherein the second elongate member includes at least one articulation cable and the first elongate member has a greater number of articulation cables than the first ([¶ 0023], the first elongate member may have three cables, the second elongate member may have one cable); and an instrument drive system ([¶ 0063], the cables are to be actuated by a system of actuators, which may together be interpreted as a drive system), wherein the instrument drive system comprises a first instrument driver for driving the first elongate member and a second instrument driver for driving the second elongate member ([¶ 0063], given each cable requires its own actuator, the actuators associated with the cables of the first elongate member may be interpreted as the first instrument driver, and the actuators associated with the cables of the second elongate member may be interpreted as the second instrument driver).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zubiate et al. (US 2011/0184241, hereinafter Zubiate) in view of Desai et al. (US 2013/0218005, hereinafter Desai).
Concerning claims 1, 22, and 23, the Zubiate et al. prior art reference teaches a robotically controlled system (Figure 1; 10) that may be used in a variety of surgical procedures ([¶ 0019]) comprising: an instrument system including a first elongate member (Figure 3; 14) and a second elongate member (Figure 1; 12) positioned coaxially with the first elongate member (Figure 2; 12, 14), the first and second elongate members each having at least one articulation cable ([¶ 0023]), the first elongate member capable of being articulated independently from the second elongate member ([¶ 0022]), wherein the second elongate member includes at least one articulation cable and the first elongate member has a greater number of articulation cables than the first ([¶ 0023], the first elongate member may have three cables, the second elongate member may have one cable), wherein the instrument drive system comprises a first instrument driver for driving the first elongate member and a second instrument driver for driving the second elongate member ([¶ 0063], given each cable requires its own actuator, the actuators associated with the cables of the first elongate member may be interpreted as the first instrument driver, and the actuators associated with the cables of the second elongate member may be interpreted as the second instrument driver), but it does not specifically teach the second elongate member being coupled to a pump for performing an aspiration on a clot.
However, the Zubiate reference teaches that the second elongate member may include any number of ports running through the second elongate member for the introduction of tools ([¶ 0062]), while the Desai reference teaches a similar robotically controlled system for removing an object from a patient which includes an elongate member that performs an aspiration function on an object in a patient, wherein said elongate member provides suction through its attachment to a pump (Desai; [¶ 0191]).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have one of the ports of the second elongate member of the Zubiate reference be connected to a pump  as in the Desai reference to allow the system of the Zubiate reference to be used in a procedure for removing a tissue from a patient, wherein said tissue may be a clot (Desai; [¶ 0191]).
Claims 2, 3, 5, 24, 25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zubiate et al. (US 2011/0184241, hereinafter Zubiate) in view of Desai et al. (US 2013/0218005, hereinafter Desai) as applied to claims 1, 22, and 23 above, and further in view of Romo (US 2017/0119413).
Concerning claims 2, 3, 5, 24, 25, and 27, the combination of the Zubiate and Desai references as discussed above teaches the robotically controlled system of claims 1 and 21, wherein the Zubiate reference teaches that the second elongate member may include any number of ports running through the second elongate member for the introduction of tools ([¶ 0062]), while the Romo reference teaches a robotically controlled system (Romo; Figure 1 & 9A; the basket of the third elongate member is capable of gripping and breaking up or moving a clot and may be interpreted as a distal guard given the basket guards from an object moving distally).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the robotically controlled system of the Zubiate and Desai combination include the third elongate member of the Romo reference to allow the system to be used specifically for extracting a foreign body within a patient (Romo; [¶ 0083]), wherein said foreign body may be a clot.
Claims 4 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zubiate et al. (US 2011/0184241, hereinafter Zubiate) in view of Desai et al. (US 2013/0218005, hereinafter Desai) and Romo (US 2017/0119413) as applied to claims 2, 3, 5, 24, 25, and 27 above, and further in view of Tah et al. (US 2014/0276913, hereinafter Tah).
Concerning claims 4 and 26, the combination of the Zubiate, Desai, and Romo references as discussed above teaches the robotically controlled system of claims 3 and 25, but does not specifically teach the third elongate member comprising a blade.
However, the Tah reference teaches an elongate member (Figure 5C; 402) that is a retrieval member having a basket at its distal end for capturing an object within a patient (Figure 5C; 410), therein having the same structure and function as the third elongate member of the Zubiate, Desai, and Romo combination, wherein the basket may further comprise sharpened blades to cut through tissue (Tah; [¶ 0048]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the basket of the third elongate member of the Zubiate, Desai, and Romo combination include blades as in the Tah reference to allow the third elongate member to cut through tissue to assist in the retrieval of a foreign object within a patient (Tah; [¶ 0048]).
Claims 6, 7, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zubiate et al. (US 2011/0184241, hereinafter Zubiate) in view of Desai et al. (US 2013/0218005, hereinafter Desai) and Romo (US 2017/0119413) as applied to claims 2, 3, 5, 24, 25, and 27 above, and further in view of Teague (US 2007/0299456).
Concerning claims 6, 7, 28, and 29, the combination of the Zubiate, Desai, and Romo references as discussed above teaches the robotically controlled system of claims 3 and 25, but does not specifically teach a fourth elongate member positioned within the third elongate member.
However, the Teague reference teaches an elongate member (Figure 1B; 120) that is an elongate retrieval member having a basket at its distal end for capturing an object within a patient (Figure 1B; 100d), therein having the same structure and function as the third elongate member 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the system of the Zubiate, Desai, and Romo combination include a fourth elongate member positioned within the third elongate member in the form of a guidewire as in the Teague reference to assist in guiding the third elongate member to its desired position (Teague; [¶ 0052]).
Claims 8 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zubiate et al. (US 2011/0184241, hereinafter Zubiate) in view of Desai et al. (US 2013/0218005, hereinafter Desai) as applied to claims 1, 22, and 23 above, and further in view of Hoffman et al. (US 2018/0360479, hereinafter Hoffman).
Concerning claim 8 and 30, the combination of the Zubiate and Desai references as discussed above teaches the robotically controlled system of claims 1 and 21, but does not specifically teach the first elongate member comprising an inflatable member for occluding a vessel.
However, the Hoffman reference teaches a robotically controlled system for removing a clot from a patient (Figure 2; 1) comprising an instrument system including a first elongate member (Figure 4; C) and a second elongate member positioned coaxially with the first elongate member (Figure 4; 10), wherein the system is connected to a suction system to support clot retrieval, and the first elongate member comprises an inflatable member for occluding the vessel ([¶ 0080]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first elongate member of the Zubiate .
Claims 12, 13, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zubiate et al. (US 2011/0184241, hereinafter Zubiate) in view of Desai et al. (US 2013/0218005, hereinafter Desai) as applied to claims 1, 22, and 23 above, and further in view of Nowlin et al. (US 2007/0013336, hereinafter Nowlin).
Concerning claims 12, 13, and 31, the combination of the Zubiate and Desai references as discussed above teaches the robotically controlled system of claims 1 and 21, wherein the Zubiate reference further teaches that the system is a robotically controlled system ([¶ 0002]), but does not specifically teach a processor system for assisting in task prioritization.
However, the Nowlin reference teaches a robotically controlled surgical device, wherein the system includes a processor configured by software instructions to calculate a motion of the robotic linkages to move the system ([¶ 0005]), wherein said processor may further assist in task prioritization ([¶ 0083]) and is capable of gathering information related to the operative area, which may include a location of an occlusion ([¶ 0056], image of surgical site provides information of the operative area).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the Zubiate and Desai combination include the processor of the Nowlin reference to provide a control unit that drives the elongate members of the system to avoid collisions involving one or more moving robotic structures (Nowlin; [¶ 0005]).


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        3/29/2022